                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,
                                                             CASE NO. 3:16-CV-285
 v.
                                                      ORDER ON RECEIVER’S MOTION
 RICHARD W. DAVIS, JR.,                                  FOR ORDER REGARDING
                                                         DISTRIBUTION METHOD
                        Defendant,
 and

 DCG REAL ASSETS, LLC, et al.,

                        Relief Defendants.


       This matter came before the Court on the Receiver’s Motion for Order Regarding

Distribution Method (the “Motion”) filed on October 30, 2018. (Doc. No. 223). It appears that

notice of the Motion was proper, and no objections were filed in response to the Motion. The

Court, having reviewed the Motion and the record in this case, has determined that the Motion

should be allowed.

       In the Motion, the Receiver proposed a method for calculating distributions to the holders

of allowed claims in this case. The Receiver recommended that such distributions be made on a

pro-rata basis, including in the calculation of the amounts to be distributed both investor and non-

investor claims in the calculation. Further, the Receiver proposed that, before making any

distributions, she would seek Court authority to do so through a further motion, to be documented

with an exhibit showing the total amount to be distributed, the amount of each allowed claim, and

the proposed pro-rata distribution relative to each allowed claim.




                                                 1
       IT IS, THEREFORE, ORDERED that:

       1)      The Motion is GRANTED;

       2)      Distributions on allowed claims shall be calculated on a pro rata basis to include

both investor and non-investor claims in the calculation; and

       3)      The Receiver shall seek Court authority before making distributions through a

further motion indicating the total amount to be distributed, the amount of each allowed claim, and

the proposed pro rata distribution relative to each allowed claim.



SO ORDERED.



                                          Signed: November 16, 2018




                                                 2
